      Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 1 of 9 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOS
                                EASTERN DIVISION

MATTHEW TUCCIARONE,                 )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                  Civil Case No.:
                                    )
UNITED AIRLINES, INC.,              )
                                    )
      Defendant.                    )
____________________________________/

             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       Comes now Plaintiff, MATTHEW TUCCIARONE (“Plaintiff” or “Tucciarone”), and files

his Complaint against Defendant UNITED AIRLINES, INC. (“Defendant” or “United”), and in

support of this Complaint, states the following:

                                  NATURE OF THE CLAIMS

       1.      This is an action for monetary damages, pursuant to the Family and Medical Leave

Act of 1996, 29 U.S.C. § 2601, et seq. (“FMLA”) and Title I of the Americans with Disabilities

Act, as amended, 42 U.S.C. § 12101, et seq. (“ADA”) to redress Defendant’s unlawful

employment practices against Plaintiff including Defendant’s unlawful discrimination and

harassment of Plaintiff because of his disability, retaliation against Plaintiff for engaging in

protected activity, Defendant’s interference with Plaintiff’s lawful exercise of his rights under the

FMLA, retaliation against Plaintiff for exercising his rights under the FMLA and ADA, and

intentional infliction of emotional distress, leading to his unlawful termination.




                                                   1
          Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 2 of 9 PageID #:2




                                   VENUE AND JURISDICTION

          2.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s rights under the

FMLA and the ADA.

          3.     This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law pursuant to 28 U.S.C. § 1367(a).

          4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                            THE PARTIES

          5.     Plaintiff, Tucciarone, is a citizen of the United States and was at all times material

a resident of Chicago, Illinois residing in Cook County, Illinois.

          6.     Defendant, UNITED, is an Illinois Foreign Corporation with its principal place of

business in Chicago, Illinois.

          7.     At all times relevant Plaintiff worked for Defendant at its O’Hare International

Airport location, 10000 W O’Hare Ave., Chicago, Illinois 60666.

          8.     Defendant United, is an employer as defined by the laws under which this action

arises.

                                 PROCEDURAL REQUIREMENTS

          9.     Plaintiff has complied with all statutory prerequisites to filing this action.

          10.    On January 2, 2019, Plaintiff dual-filed a claim with the Illinois Department of

Human Rights and the Equal Employment Opportunity Commission (“EEOC”), against




                                                      2
       Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 3 of 9 PageID #:3




Defendant, satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on disability and

retaliation.

        11.    Plaintiff’s EEOC charge was filed within three hundred days after the alleged

unlawful employment practices occurred.

        12.    On June 12, 2019, the EEOC issued a Dismissal and Notice of Rights.

        13.    This Complaint was filed within ninety days of Plaintiff’s receipt of the EEOC’s

Dismissal and Notice of Rights.

                                  FACTUAL BACKGROUND

        14.    Plaintiff is a disabled male.

        15.    Plaintiff worked for Defendant as a Flight Attendant and was able to perform all

essential functions of his position with or without reasonable accommodations.

        16.    Plaintiff was diagnosed with depression, anxiety, and Human Immunodeficiency

Virus (“HIV”) during his tenure with Defendant. Plaintiff is prescribed various anxiety and HIV

medications which he must take on a daily basis.

        17.    Due to his disabilities, Plaintiff applied and was approved for intermittent leave

under the FMLA.

        18.    Defendant targeted and discriminated against Plaintiff because of his disabilities

and use of protected leave under the FMLA.

        19.    Following Defendant’s policies, when Plaintiff required the use one of his

Intermittent FMLA days, he would call into Defendant’s “Sick List,” notify Defendant of his

absence, and request to be placed on the “Sick List FML.”

        20.    On multiple occasions Defendant would interfere with Plaintiff’s FMLA leave

when it would incorrectly code Plaintiff’s absence following his call into Defendant’s Sick List



                                               3
       Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 4 of 9 PageID #:4




causing Plaintiff to accumulate attendance points. Defendant’s repeated interference discouraged

Plaintiff from freely taking his FMLA leave.

       21.     Plaintiff raised his concerns about the FMLA interference to Defendant. Defendant

simply advised Plaintiff to call back to its Sick List and have the agent answering the phone correct

the mis-coding. Plaintiff attempted to correct Defendant’s incorrect coding multiple times,

sometimes with success and sometimes without, again discouraging Plaintiff from freely using his

FMLA leave.

       22.     After Plaintiff called in indicating he required FMLA leave, Defendant’s Sick List

agents then notified Defendant’s Scheduling Department of Plaintiff’s FMLA absence such that

Plaintiff would not be placed on the schedule to work a flight until he notified Defendant he was

able to return to work.

       23.     To further interfere with Plaintiff’s FMLA leave, Defendant’s Scheduling

Department would contact Plaintiff’s direct supervisor to lament that Plaintiff had taken an FMLA

day, falsely implying that Plaintiff was misusing or abusing his FMLA.

       24.     In addition to working as a Flight Attendant, at times, Plaintiff assisted Defendant

with creating safety and informational videos.

       25.     While on a flight from Chicago, Illinois to Houston, Texas to work on a

“Turbulence” video project for Defendant, Plaintiff was due to take his daily prescribed

medications. As such, Plaintiff began to take his medication (three pills including Tivicay and

Discovey for HIV and Lamictal for anxiety), out of their respective bottles. At the same time, the

passenger seated next to Plaintiff accidentally spilled a cup of ice-cold water all over Plaintiff’s

lap.




                                                 4
       Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 5 of 9 PageID #:5




        26.     Shocked by the ice-cold water flooding his lap, Plaintiff jumped up to go to the

lavatory to dry off. In his haste, Plaintiff left the medications on his tray table.

        27.     When Plaintiff returned to his seat, he was met by Malinda (last name unknown), a

Flight Attendant. Malinda handed Plaintiff the three pills from his tray table and Plaintiff’s other

personal belongings. She gruffly scolded Plaintiff and immediately gossiped with the other Flight

Attendants about what happened. Defendant’s extreme and outrageous actions caused Plaintiff’s

anxiety to skyrocket.

        28.     Upon landing in Houston, Texas, Defendant directed Plaintiff to go straight to his

hotel room and attend a conference call to discuss what happened on the flight.

        29.     Once Plaintiff reached his hotel room, he joined a conference call with Sandra

Ingram, Safety and Support Manager where Ms. Ingram questioned Plaintiff about what happened

on the flight. Plaintiff explained the situation and specifically that Malinda had handled Plaintiff’s

HIV medication without his permission.

        30.     Only after notifying Defendant that the incident on the flight involved Plaintiff’s

HIV medications was Plaintiff removed from the Turbulence video project.

        31.     Ms. Ingram further informed Plaintiff that Defendant was opening an investigation

into what happened on the flight.

        32.     During Defendant’s investigation Plaintiff was interrogated about the specific

medications he was attempting to take while on the above-mentioned flight. In response to

Defendant’s questioning, Plaintiff again notified Defendant the medications were prescribed for

HIV and anxiety. Defendant’s attitude towards Plaintiff immediately shifted and Defendant further

interrogated Plaintiff regarding his use of FMLA.




                                                   5
       Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 6 of 9 PageID #:6




        33.     Defendant asked Plaintiff if he had FMLA leave, how many days a month did he

use it, was it intermittent, and other questions for no reason other than to harass and discriminate

against Plaintiff.

        34.     Even more egregious, Defendant stripped Plaintiff of his credentials, preventing

Plaintiff from being able to move through Transportation Safety Administration (“TSA”)

screening and flying back to Chicago without great delay and difficulty causing an exacerbation

of Plaintiff’s anxiety.

        35.     Due to Plaintiff’s engagement in protected activity and after learning of Plaintiff’s

HIV and anxiety diagnoses, Defendant terminated Plaintiff citing “performance” as pretext.

        36.     Plaintiff has suffered damages as a result of Defendant’s actions.

               Count I: Disability Based Discrimination in Violation of the ADA

        37.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        38.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA.

        39.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of his disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        40.     Defendant violated the ADA by unlawfully terminating and discriminating against

Plaintiff based on his disability.

        41.     Defendant intentionally discriminated against Plaintiff on the basis of his disability.

        42.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost



                                                   6
       Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 7 of 9 PageID #:7




benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

       43.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and/or punitive damages.

                         Count II: Retaliation in Violation of the ADA

       44.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

       45.     Plaintiff engaged in protected activity under the ADA on more than one occasion

while employed by Defendant.

       46.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity, specifically her repeated reports regarding the discrimination and hostile

work environment she was experiencing.

       47.     Defendant’s conduct violated the ADA. 46. Defendant intentionally retaliated

against Plaintiff for engaging in protected activity under the ADA by terminating his employment.

       48.     Defendant’s discriminatory conduct, in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

       49.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

       50.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.



                                                  7
       Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 8 of 9 PageID #:8




                         Count III: Interference in Violation of the FMLA

        51.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        52.      Plaintiff exercised or attempted to exercise his rights under the FMLA.

        53.      Defendant interfered with Plaintiff’s lawful exercise of his FMLA rights.

        54.      Defendant’s actions were willful, knowing and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        55.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

Plaintiff is entitled to legal relief.

                          Count IV: Retaliation in Violation of the FMLA

        56.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        57.      Defendant retaliated against Plaintiff for exercising or attempting to exercise his

FMLA rights.

        58.      Defendant’s actions were willful, knowing and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        59.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

Plaintiff is entitled to legal relief.

                       Count V: Intentional Infliction of Emotional Distress

        60.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        61.      Defendant engaged in deliberate conduct when it gossiped about Plaintiff’s

medications he attempted to take during the above-mentioned flight, when it interrogated him



                                                    8
      Case: 1:19-cv-06045 Document #: 1 Filed: 09/09/19 Page 9 of 9 PageID #:9




about his medications, medical conditions, and use of FMLA leave, and when it stripped him of

his TSA credentials without warning or reason.

       62.     Defendant’s conduct was extreme and outrageous.

       63.     Defendant’s extreme and outrageous conduct caused Plaintiff to suffer severe

emotional distress.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:

       a.) Enter judgment requiring Defendant to pay back wages and back benefits found to be

due and owing at the time of trial, front-pay, compensatory damages, including emotional distress

damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

       b.) Grant Plaintiff his costs and an award of reasonable attorneys’ fees (including expert

fees); and

       c.) Award any other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.

                                               Respectfully Submitted:
                                               /s/ Gary Martoccio
                                               Gary Martoccio
                                               Illinois Attorney Registration No. 6313431
                                               Abby Salzer
                                               Florida Bar No. 0591475
                                               Spielberger Law Group
                                               111 W. Jackson, Suite 1700
                                               Chicago, IL 60604
                                               T: (800) 965-1570
                                               F: (866) 580-7499
                                               Gary.Martoccio@spielbergerlawgroup.com
                                               Abby.Salzer@spielbergerlawgroup.com



                                                  9
